DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/13/22.
	Applicant’s amendment to claims 1 and 16 is acknowledged.
	Claim 5 is cancelled.
	Claims 1-4 and 6-25 are pending and claims 6, 7 and 13-23 are withdrawn.
Claims 1-4, 8-12, 24 and 25 are subject to examination at this time.

Allowable Subject Matter
Claim 1-4, 8-12, 24 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-12, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 10-13, the limitation “wherein the at least one uneven portion comprises at least one protrusion formed on the common layer, and an end of the at least one first common portion directly contacts and is covered by a respective second common portion of the at least one second common portion at a respective protrusion of the at least one protrusion” is indefinite.
Referring to Applicant’s fig. 14, the uneven portion is a protrusion (in region d2) that is created by the direct overlap of the first common portion (31) and the second common portion (32).  The protrusion is not formed on the common layer.  It is formed by the direct overlap of the first common portion and the second common portion.
The following is suggested to address the 35 USC 112 issue:  delete the limitation “formed on the common layer”

Election/Restrictions
	In Applicant’s response on 2/7/20 to Requirement for Restriction/Election dated 12/13/19, Applicant’s made an election with traverse to prosecute Group I, species c) fig. 8, claims 1-12.
	Claim 1 as amended recites “wherein a width of the hollow region along a first direction is equal to a total sum of the width of one of the at least one first common portion along the first 
	In non-elected figs. 5 and 11, the width of the hollow region is not a total sum of the width of one of the at least one first common portion along the first direction and the width of each of the at least one second common portion along the first direction.
	Withdrawn claim 6 is directed to non-elected fig. 5.
	Withdrawn claim 7 is directed to non-elected fig. 11.
	Claim 1 is not generic to dependent claims 6 and 7.
	Please cancel withdrawn dependent claims 6 and 7.

	As set fort in the Requirement for Restriction/Election of 12/13/19, the product of claim 1 can be made by another and materially different apparatus than the mask of claim 13.
	Please cancel withdrawn claims 13-23 directed to mask. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022